Title: To George Washington from Brigadier General Enoch Poor, 3 November 1778
From: Poor, Enoch
To: Washington, George


  
    Sir
    Hartford [Conn.] 3rd Novr 1778
  
Inclosed I send the Proceedings of a Brigade General Court Martial for your approbation.
General Gates set out from this place for Boston yesterday and carried with him Docter Brown the only Hospital Surgeon we had here. I beg that he may be order’d back, (as I think he cannot be wanted there) Or some other one may be Orderd here to take care of and provide for the Sick of this Division, as we have no One impower’d to provoide the Necessaries for them in this place. I am Your Excellencys Most Obedient and very Humbe Sevt

  Enoch Poor

